UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                               No. 96-6175



SAM BARTLEY,

                                              Petitioner - Appellant,

         versus

STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Henry M. Herlong, Jr., District
Judge. (CA-95-976-0-20BD)


Submitted:     July 23, 1996                  Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Sam Bartley, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition brought under 28 U.S.C. § 2254 (1988), as amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1217. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely objections to this recom-

mendation could waive appellate review of a district court order
based upon the recommendation. Despite this warning, Appellant
failed to object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.
Accordingly, we deny a certificate of probable cause to appeal and

dismiss. To the extent that a certificate of appealability is

required, we deny such a certificate and dismiss. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                         DISMISSED



                                  2